Exhibit Energy XXI Reports Fiscal Third-Quarter Results · Volumes rise 80% from prior-year third quarter · Revenues and EBITDA more than double to new record highs · Exploration program accelerates and logs success HOUSTON – April 30, 2008 – Energy XXI (Bermuda) Limited (NASDAQ:EXXI) (AIM: EXXI, EXXS) today announced fiscal third-quarter financial and operating results for the period ended March31, 2008. “Our fiscal third-quarter operating results reflect the continued success of our acquire-and-exploit strategy,” EnergyXXI Chairman and CEO John Schiller said.“Energy XXI remains on track to deliver a solid performance from our core producing properties during our 2008 fiscal year ending June 30, with the potential to significantly boost reserves through high-impact exploration.” For the 2008 fiscal third quarter, revenues were $167.1 million and earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) totaled $117.5 million, more than double the 2007 fiscal third-quarter revenues of $77.6 million and EBITDA of $54.5 million.Net income was $10.3million, or $0.12 per diluted share, which included a loss of $2.7 million, or $0.03 per diluted share, for non-cash mark-to-market charges on open oil and gas derivative contracts.In the 2007 fiscal third quarter, net income was $9.6million, or $0.11 per diluted share, which included a mark-to-market gain of $1.6million, or $0.02 per diluted share, for open oil and gas derivative contracts. Net cash provided by operating activities totaled $112.5million for the 2008 fiscal third quarter, compared with $76.2million in the 2007 fiscal third quarter.Discretionary cash flow was $96.2million in the 2008 fiscal third quarter, compared with $47.5million in the 2007 fiscal third quarter. For the 2008 fiscal third quarter, sales volumes averaged 26,100 barrels of oil equivalent per day (BOE/d), compared with 14,500BOE/d in the 2007 fiscal third quarter.The net realized price received for the company’s production in the 2008 fiscal third quarter averaged $70.33 per BOE, including an $8.92 per BOE reduction due to hedging, compared with a net realized price of $59.54 per BOE, including a $7.95 per BOE contribution from hedging, in the 2007 fiscal third quarter. Capital Expenditures During the 2008 fiscal third quarter, capital expenditures totaled $62.8million.The fiscal-year 2008 capital budget, excluding acquisitions, is expected to approximate $300 million, which reflects about $40 million of added spending primarily associated with incremental exploration activity and development costs associated with successful exploration. - 1 - 3rd Quarter Operational Highlights During the fiscal third quarter, Energy XXI continued to implement its exploration and development program, details of which are provided in the attached Operations Report. “The last few months have been encouraging for us from an operations standpoint,” EnergyXXI President and Chief Operating Officer Steve Weyel said.“We initiated drilling and recompletion work at the Main Pass properties acquired last June, with good results that should positively impact our fourth quarter.We drilled a discovery at our Lake Salvador project onshore Louisiana, helping validate the extensive pre-drill work we have done in the area.We side-tracked and resumed drilling at the high-potential Cote de Mer prospect.More recently, we gained access to 425,000 gross acres across the ultra-deep prospect trend on the shallow-water Gulf of Mexico shelf, including the re-entry of the Blackbeard West wellbore.
